1

2

3

4

5

6

7

8                      UNITED STATES DISTRICT COURT

9                     EASTERN DISTRICT OF CALIFORNIA

10                             ----oo0oo----

11

12   ANGELA FLORES, individually and       No. 2:19-cv-00083 WBS JDP
     on behalf of other similarly
13   situated current and former
     employees,
14                                         MEMORANDUM AND ORDER RE:
                 Plaintiff,                MOTION FOR FINAL APPROVAL OF
15                                         CLASS ACTION SETTLEMENT AND
         v.                                MOTION FOR ATTORNEYS’ FEES,
16                                         COSTS, AND REPRESENTATIVE
     DART CONTAINER CORPORATION, a         SERVICE PAYMENT
17   Nevada corporation; DART
     CONTAINER CORPORATION OF
18   CALIFORNIA, a Michigan
     corporation; and DOES 1-100,
19   inclusive,

20               Defendants.

21

22                             ----oo0oo----

23            Plaintiff Angela Flores, individually and on behalf of

24   all other similarly situated employees, brought this putative

25   class action against defendants Dart Container Corporation and

26   Dart Container Corporation of California (collectively,

27   “defendants”), alleging violations of the California Labor Code,

28   Cal. Lab. Code §§ 201-203, 226, 218, 233, 246, the California
                                       1
1    Business and Professions Code, Cal. Bus. Prof. Code § 17200, and

2    the California Private Attorneys General Act of 2004 (“PAGA”),

3    Cal. Lab. Code § 2698, et seq.    (See First Am. Compl. (“FAC”)

4    (Docket No. 23).)    On January 12, 2021, the court granted

5    plaintiff’s unopposed motion for preliminary approval of class

6    action settlement.    (See Order Granting Preliminary Approval

7    (Docket No. 38).)    Plaintiff now moves unopposed for final

8    approval of the parties’ class action settlement and attorneys’

9    fees, costs, and a class representative service payment.       (See

10   Docket Nos. 39-40.)

11   I.   Discussion1

12             The Ninth Circuit has declared a strong judicial policy

13   favoring settlement of class actions.    Class Plaintiffs v. City

14   of Seattle, 955 F.2d 1268, 1276 (9th Cir. 1992); see also

15   Rodriguez v. W. Publ’g Corp., 563 F.3d 948, 965 (9th Cir. 2009)

16   (“We put a good deal of stock in the product of an arms-length,

17   non-collusive, negotiated resolution[.]”) (citation omitted).

18   Rule 23(e) provides that “[t]he claims, issues, or defenses of a

19   certified class may be settled . . . only with the court’s

20   approval.”   Fed. R. Civ. P. 23(e).
21             “Approval under 23(e) involves a two-step process in

22   which the Court first determines whether a proposed class action

23   settlement deserves preliminary approval and then, after notice

24   is given to class members, whether final approval is warranted.”

25

26
          1    The court already recited the factual and procedural
     background in its order granting plaintiff’s unopposed motion for
27   preliminary approval of the class action settlement. (See Order
     Granting Preliminary Approval at 2-5.) Accordingly, the court
28   will refrain from doing so again.
                                     2
1    Nat’l Rural Telecomms. Coop. v. DIRECTV, Inc., 221 F.R.D. 523,

2    525 (C.D. Cal. 2004) (citing Manual for Complex Litig. (Third),

3    § 30.41 (1995)).      This court satisfied step one by granting

4    plaintiff’s unopposed motion for preliminary approval of class

5    action settlement on January 12, 2021.      (Docket No. 38.)   Now,

6    following notice to the class members, the court will consider

7    whether final approval is merited by evaluating: (1) the

8    treatment of this litigation as a class action and (2) the terms

9    of the settlement.      See Diaz v. Tr. Territory of Pac. Islands,

10   876 F.2d 1401, 1408 (9th Cir. 1989).

11          A.    Class Certification

12                A class action will be certified only if it meets the

13   requirements of Rule 23(a)’s four prerequisites and fits within

14   one of Rule 23(b)’s three subdivisions.     Fed. R. Civ. P. 23(a)-

15   (b).     Although a district court has discretion in determining

16   whether the moving party has satisfied each Rule 23 requirement,

17   the court must conduct a rigorous inquiry before certifying a

18   class.      See Califano v. Yamasaki, 442 U.S. 682, 701 (1979); Gen.

19   Tel. Co. of Sw. v. Falcon, 457 U.S. 147, 161 (1982).

20                1.    Rule 23(a)
21                 Rule 23(a) restricts class actions to cases where:
                  (1) the class is so numerous that joinder of all
22
                  members is impracticable; (2) there are questions
23                of law or fact common to the class; (3) the claims
                  or defenses of the representative parties are
24                typical of the claims or defenses of the class;
                  and (4) the representative parties will fairly and
25                adequately protect the interests of the class.
26   Fed. R. Civ. P. 23(a).     These requirements are commonly referred
27   to as numerosity, commonality, typicality, and adequacy of
28
                                         3
1    representation.    In the court’s order granting preliminary

2    approval of the settlement, the court found that the putative

3    class satisfied the Rule 23(a) requirements.    (See Order Granting

4    Preliminary Approval at 5-15.)     The court is unaware of any

5    changes that would affect its conclusion that the putative class

6    satisfies the Rule 23(a) requirements, and the parties have not

7    indicated that they are aware of any such developments.     (Mot.

8    for Final Approval at 8-11.)     The court therefore finds that the

9    class definition proposed by plaintiff meets the requirements of

10   Rule 23(a).

11            2.       Rule 23(b)

12            An action that meets all the prerequisites of Rule

13   23(a) may be certified as a class action only if it also

14   satisfies the requirements of one of the three subdivisions of

15   Rule 23(b).   Leyva v. Medline Indus. Inc., 716 F.3d 510, 512 (9th

16   Cir. 2013).   In its order granting preliminary approval of the

17   settlement, the court found that both the predominance and

18   superiority prerequisites of Rule 23(b)(3) were satisfied.

19   (Order Granting Preliminary Approval at 16-21.)    Given counsel’s

20   representations that no class members in the Alvarado action,
21   Alvarado v. Dart Container Corp. of California, Riverside

22   Superior Court No. RIC1211707, opted out of the settlement before

23   the Riverside Superior Court granted final approval of the

24   settlement, and that class members in this case were adequately

25   informed of the existence of the Prado matter, Prado v. Dart

26   Container Corporation of California, et al., Santa Clara Superior
27   Court No. No. 18CV336217, and that remaining a member of the

28   class could affect their ability to pursue claims as part of the
                                        4
1    Prado class, as discussed further below, the court remains

2    satisfied that a class action is superior to other methods of

3    fairly and adjudicating the controversy between the parties in

4    this case under Rule 23(b)(3).     The court is unaware of any

5    changes that would affect its conclusion that Rule 23(b)(3) is

6    satisfied.    Because the settlement class satisfies both Rule

7    23(a) and 23(b)(3), the court will grant final class

8    certification of this action.

9                 3.   Rule 23(c)(2) Notice Requirements

10                If the court certifies a class under Rule 23(b)(3), it

11   “must direct to class members the best notice that is practicable

12   under the circumstances, including individual notice to all

13   members who can be identified through reasonable effort.”     Fed.

14   R. Civ. P. 23(c)(2)(B).    Rule 23(c)(2) governs both the form and

15   content of a proposed notice.     See Ravens v. Iftikar, 174 F.R.D.

16   651, 658 (N.D. Cal. 1997) (citing Eisen v. Carlisle & Jacquelin,

17   417 U.S. 156, 172–77 (1974)).     Although that notice must be

18   “reasonably certain to inform the absent members of the plaintiff

19   class,” actual notice is not required.     Silber v. Mabon, 18 F.3d

20   1449, 1454 (9th Cir. 1994) (citation omitted).
21                The parties selected Phoenix Settlement Administrators

22   (“PSA”) to serve as the Settlement Administrator.     (Decl. of

23   Taylor Mitzner in Supp. of Final Approval (“Mitzner Decl.”) ¶¶ 1-

24   2 (Docket No. 39-4).)     Defendants timely provided PSA with the

25   class list, including the class members’ first and last names,

26   social security numbers, last known mailing addresses, telephone
27   numbers, hire and termination dates, and relevant sub-class

28
                                        5
1    information during the class period.2      (Id. at ¶¶ 3-4.)    PSA

2    mailed (on behalf of defendants) notice that included all

3    applicable court documents in this matter to the state Attorney

4    Generals of the four states in which class members reside and to

5    the United States Attorney General, as required by the Class

6    Action Fairness Act.    (Id. at ¶ 5); see also 28 U.S.C. § 1715(a).

7                PSA refined class members’ contact information by

8    conducting a United States Postal Service National Change of

9    Address Database search.       (Id. at ¶ 6.)   Notice packets were

10   mailed to all 612 class members by First Class Mail on February

11   10, 2021.    (Id. at ¶ 8.)     Sixteen notices were returned to PSA as

12   undeliverable, with no forwarding address.       (Id. at ¶ 9.)     PSA

13   was able to locate mailing addresses for the 16 class members by

14   performing a TransUnion TLOxp skip trace search.       (Id.)     PSA

15   promptly re-mailed notice packets to those 16 class members using

16   the new addresses.     (Id.)    None of those notices were returned as

17   undeliverable; as of the date of this Order, PSA represents that

18   zero notices are considered undeliverable.       (Id. at ¶ 10.)

19               The notice packet mailed to class members contained,

20   among other things, a description of the case; the terms of the
21   Settlement Agreement, including the total settlement amount and

22   how it will be allocated; information about plaintiff’s

23

24        2    Plaintiff originally anticipated there would be 423
     Non-Exempt Wage Statement Class Members, 502 Sick Pay Class
25   Members, and 131 Former Employee Sub-Class Members identifiable
26   from defendants’ records. (See Order Granting Preliminary
     Approval at 3.) Following the preliminary approval motion,
27   defendants confirmed 422 Non-Exempt Wage Statement Class Members,
     501 Sick Pay Class Members, and 131 Former Employee Sub-Class
28   Members. (Mitzner Decl. ¶ 4.)
                                     6
1    attorneys’ fees; the procedures for requesting exclusion from the

2    settlement or objecting to the settlement; an estimate of the

3    individual class members’ share; and notice that Flores settled

4    her individual FEHA claims with defendants for a separate,

5    confidential amount.    (See Mitzner Decl., Ex. B.)   The notice

6    also informed class members of the parallel class action, Prado

7    v. Dart Container Corporation of California, et al., Santa Clara

8    County Superior Court Case No. 18CV336217, that some of their

9    claims may overlap with the claims alleged in Prado, and that, to

10   the extent any claims overlap, they will be resolved with the

11   class claims in this action if the class member remains a member

12   of the class.    (See id.)

13              The deadline to request exclusion from the settlement

14   has passed without any class member opting out, objecting, or

15   disputing his or her calculated number of workweeks.     (Id. at

16   ¶¶ 11-13.)

17                “Notice is satisfactory if it ‘generally describes the

18   terms of the settlement in sufficient detail to alert those with

19   adverse viewpoints to investigate and to come forward and be

20   heard.’”   Churchill Vill., L.L.C. v. Gen. Elec., 361 F.3d 566,
21   575 (9th Cir. 2004) (quoting Mendoza v. Tucson Sch. Dist. No. 1,

22   623 F.2d 1338, 1352 (9th Cir. 1980)).    The notice identifies the

23   parties, explains the nature of the proceedings, defines the

24   class, provides the terms of the settlement, and explains the

25   procedure for objecting or opting out of the class.     (Mitzner

26   Decl., Ex. B.)    The notice also explains how class members’
27   individual settlement awards will be calculated and the amount

28   that class members can expect to receive.    (Id.)    Accordingly,
                                       7
1    the notice complies with Rule 23(c)(2)(B)’s requirements.

2         B.    Rule 23(e): Fairness, Adequacy, and Reasonableness of
                Proposed Settlement
3

4               Having determined that class treatment is warranted,

5    the court must now address whether the terms of the parties’

6    settlement appear fair, adequate, and reasonable.    See Fed. R.

7    Civ. P. 23(e)(2).   To determine the fairness, adequacy, and

8    reasonableness of the agreement, Rule 23(e) requires the court to

9    consider four factors: “(1) the class representatives and class

10   counsel have adequately represented the class; (2) the proposal

11   was negotiated at arm's length; (3) the relief provided for the

12   class is adequate; and (4) the proposal treats class members

13   equitably relative to each other.”   Id.   The Ninth Circuit has

14   also identified eight additional factors the court may consider,

15   many of which overlap substantially with Rule 23(e)’s four

16   factors:
                The strength of the plaintiff’s case; the risk,
17              expense, complexity, and likely duration of
                further litigation; the risk of maintaining class
18              action status throughout the trial; the amount
                offered in settlement; the extent of discovery
19              completed and the stage of the proceedings; the
                experience and views of counsel; the presence of
20              a governmental participant; and the reaction of
                the class members to the proposed settlement.
21

22   Hanlon v. Chrysler Corp., 150 F.3d 1011, 1026 (9th Cir. 1998).3

23        3    Because claims under PAGA are “a type of qui tam
     action” in which an employee brings a claim as an agent or proxy
24   of the state’s labor law enforcement agencies, the court must
     also “review and approve” settlement of plaintiff’s and other
25   class members’ PAGA claims along with their class claims. See
26   Cal. Lab. Code § 2669(k)(2); Sakkab v. Luxottica Retail N. Am.,
     Inc., 803 F.3d 425, 435-36 (9th Cir. 2015).
27          Though “[the] PAGA does not establish a standard for
     evaluating PAGA settlements,” Rodriguez, 2019 WL 331159 at *4
28   (citing Smith v. H.F.D. No. 55, Inc., No. 2:15-CV-01293 KJM KJN,
                                     8
1              1.    Adequate Representation

2              The court must first consider whether “the class

3    representatives and class counsel have adequately represented the

4    class.”   Fed. R. Civ. P. 23(e)(2)(A).    This analysis is

5    “redundant of the requirements of Rule 23(a)(4) . . . .”     Hudson

6    v. Libre Tech., Inc., No. 3:18-cv-1371-GPC-KSC, 2020 WL 2467060,

7    at *5 (S.D. Cal. May 13, 2020) (quoting Rubenstein, 4 Newberg on

8    Class Actions § 13:48 (5th ed.)) see also In re GSE Bonds Antitr.

9    Litig., 414 F. Supp. 3d 686, 701 (S.D.N.Y. 2019) (noting

10   similarity of inquiry under Rule 23(a)(4) and Rule 23(e)(2)(A)).

11             Because the Court has found that the proposed class

12   satisfies Rule 23(a)(4) for purposes of class certification, the

13   adequacy factor under Rule 23(e)(2)(A) is also met.     See Hudson,

14   2020 WL 2467060, at *5.

15             2.    Negotiation of the Settlement Agreement

16             Counsel for both sides appear to have diligently

17   pursued settlement after thoughtfully considering the strength of

18   their arguments and potential defenses.     The parties participated

19   in an arms-length mediation before an experienced employment

20   litigation mediator, Kim Deck, Esq., on August 31, 2020,
21   ultimately agreeing to the mediator’s proposal and executing a

22

23   2018 WL 1899912, at *2 (E.D. Cal. Apr. 20, 2018)), a number of
     district courts have applied the eight Hanlon factors, listed
24   above, to evaluate PAGA settlements. See, e.g., Smith, 2018 WL
     1899912, at *2; Ramirez, 2017 WL 3670794, at *3; O’Connor v. Uber
25   Techs., 201 F. Supp. 3d 1110, 1134 (N.D. Cal. 2016). “Many of
26   these factors are not unique to class action lawsuits and bear on
     whether a settlement is fair and has been reached through an
27   adequate adversarial process.” See Ramirez, 2017 WL 3670794, at
     *3. Thus, the court finds that these factors will also govern
28   its review of the PAGA settlement. See id.
                                     9
1    Memorandum of Understanding to memorialize the agreement at the

2    close of the full-day mediation.      (Decl. of Jenny D. Baysinger in

3    Support of Motion for Final Approval (“Baysinger Decl.”) ¶¶ 33-37

4    (Docket No. 39-2).)   Given the sophistication and experience of

5    plaintiff’s counsel and the parties’ representation that the

6    settlement reached was the product of arms-length bargaining, the

7    court does not question that the proposed settlement is in the

8    best interest of the class.   See Fraley v. Facebook, Inc., 966 F.

9    Supp. 2d 939, 942 (N.D. Cal. 2013) (holding that a settlement

10   reached after informed negotiations “is entitled to a degree of

11   deference as the private consensual decision of the parties”

12   (citing Hanlon, 150 F.3d at 1027)).

13            3.    Adequate Relief

14            In determining whether a settlement agreement provides

15   adequate relief for the class, the court must “take into account

16   (i) the costs, risks, and delay of trial and appeal; (ii) the

17   effectiveness of any proposed method of distributing relief to

18   the class, including the method of processing class-member

19   claims; (iii) the terms of any proposed award of attorney's fees,

20   including timing of payment; and (iv) any [other] agreement[s]”
21   made in connection with the proposal.      See Fed. R. Civ. P.

22   23(e)(2)(C); Baker v. SeaWorld Entm’t, Inc., No. 14-cv-02129-MMA-

23   AGS, 2020 WL 4260712, at *6-8 (S.D. Cal. Jul. 24, 2020).

24            The court notes that, in evaluating whether the

25   settlement provides adequate relief, it must consider

26   several of the same factors as outlined in Hanlon,
27   including the strength of the plaintiff’s case, the risk,

28   expense, complexity, and likely duration of further
                                      10
1    litigation, the risk of maintaining class action status

2    throughout the trial, and the amount offered in settlement.

3    See Hanlon, 150 F.3d at 1026.

4                In determining whether a settlement agreement is

5    substantively fair to class members, the court must balance

6    the value of expected recovery against the value of the

7    settlement offer.    See In re Tableware Antitrust Litig.,

8    484 F. Supp. 2d 1078, 1080 (N.D. Cal. 2007).    Here,

9    plaintiff’s counsel estimates that the portion of the

10   Maximum Settlement Amount (“MSA”) allocated to class

11   claims, $396,000, represents 34.6% of the class’ maximum

12   recovery.   (Baysinger Decl. ¶¶ 45-61.)   Given that 100%

13   success in litigation is uncommon, and based on defendants’

14   contentions that (1) a California court decision could come

15   down holding that redeemed sick pay cannot underscore a

16   waiting time penalty claim under California law; (2) that

17   defendants’ failure to properly calculate and pay redeemed

18   sick leave was not willful; (3) that Flores lacks standing;

19   (4) that the wage statements actually identify a number

20   that corresponds to total hours worked (though not labeled
21   as such); (5) that Flores and the other Non-Exempt Wage

22   Statement Class Members were not injured by any technical

23   omission on the wage statements; and (6) that any

24   omissions/errors were not “knowing and intentional,” class

25   counsel developed a more realistic estimate of what the

26   class could have expected to receive had it proceeded to
27   trial.   (Id. at ¶ 62.)   Under this more measured approach,

28   counsel estimates that the MSA provides 68.72% of the
                                      11
1    class’ potential recovery.    (Id. at ¶¶ 63-64.)

2              Each Former Employee Sub-Class Member will

3    receive $835.50, in addition to any proportional shares

4    based on the number of pay periods that he/she is entitled

5    to as a member of the Sick Pay Class and/or the Non-Exempt

6    Wage Statement Class.    (Baysinger Decl., Ex. A (“Settlement

7    Agreement”) ¶ 32; Mitzner Decl. ¶ 18.)      Each Sick Pay Class

8    Member and Non-Exempt Wage Statement Class Members’

9    compensation has been calculated based on the ratio of the

10   number of pay periods each individual worked during the

11   class period divided by the total number of pay periods

12   worked by all participating class members in each

13   respective sub-class.     (See id.)    The average distribution

14   to each Sick Pay Class Member is $49.90, and the average

15   distribution to each Non-Exempt Wage Statement Class Member

16   is $259.00.     (Mitzner Decl. ¶¶ 16-19; Baysinger Decl.

17   ¶ 69.)   The overall average gross settlement payment will

18   be $398.53, and the highest individual gross payment will

19   be $1,268.00.    (Id.)

20             Because the amount class members receive is based on
21   the number of workweeks each class member worked for defendants

22   during the period covered by the Settlement Agreement and

23   accounts for the relative strength of each class member’s claim,

24   the court finds that it is an effective method of distributing

25   relief to the class.     See Fed. R. Civ. P. 23(e)(2)(C); Baker,

26   2020 WL 4260712, at *6-8.
27             The Settlement Agreement also sets aside $15,000

28   of the common fund for civil penalties under PAGA, $3,750
                                       12
1    of which will be distributed to class members as part of

2    the NSA.   (See Settlement Agreement ¶ 19.)   While

3    plaintiff’s counsel remained confident and committed to the

4    merits of plaintiffs’ case throughout litigation, counsel

5    indicates that defendants had legitimate defenses to these

6    claims that risked reducing the amount plaintiff and the

7    class could recover at trial, listed above.     (See

8    Baysinger Decl. ¶ 62.)    Because the amount of penalties

9    plaintiff would be entitled to under the PAGA depends on

10   how many violations of the California Labor Code defendants

11   committed, these defenses would apply to plaintiff’s PAGA

12   claim to the same extent they apply to plaintiff’s other

13   claims.

14              Plaintiff’s counsel represents that, absent

15   settlement, further litigation--likely including class

16   certification and summary judgment--would be costly, time

17   consuming, and uncertain in outcome.    (See id. at ¶ 71.)

18   Defendants would likely appeal any favorable judgment for

19   plaintiff, resulting in further expense and jeopardy for

20   class members.   (Id.)   Given the strength of plaintiff’s
21   claims and defendants’ potential exposure, as well as the

22   risk, expense, and complexity involved in further

23   litigation, the court is satisfied that the settlement and

24   resulting distribution provides a strong result for the

25   class and is fair to class members, and thereby “falls

26   within the range of possible approval.”    See Tableware, 484
27   F. Supp. 2d at 1079.

28              The Settlement Agreement further provides for an award
                                      13
1    of attorney’s fees totaling 33% of the $396,000 MSA.      (See

2    Baysinger Decl. ¶ 92.)   If a negotiated class action settlement

3    includes an award of attorney’s fees, then the court “ha[s] an

4    independent obligation to ensure that the award, like the

5    settlement itself, is reasonable, even if the parties have

6    already agreed to an amount.”    In re Bluetooth Headset Prods.

7    Liab. Litig., 654 F.3d 935, 941 (9th Cir. 2011).

8              Plaintiff’s counsel has filed a separate motion for

9    attorneys’ fees and costs pursuant to Federal Rule 23(h).        (Mot.

10   for Attorneys’ Fees (Docket No. 40-1).)      Though the court will

11   address the reasonableness of counsel’s fees in additional detail

12   below, in Section C, the court is satisfied that counsel’s fees

13   are reasonable and support approval of the settlement.

14             In light of all of these considerations, the court

15   finds that Rule 23(e)’s third factor is satisfied.      See Fed. R.

16   Civ. P. 23(e)(C).

17             4.    Equitable Treatment of Class Members

18             Finally, the court must consider whether the Settlement

19   Agreement “treats class members equitably relative to each

20   other.”   See Fed. R. Civ. P. 23(e)(2)(D).    In doing so, the Court
21   determines whether the settlement “improperly grant[s]

22   preferential treatment to class representatives or segments of

23   the class.”    Hudson, 2020 WL 2467060, at *9 (quoting Tableware,

24   484 F. Supp. at 1079.

25             Here, the Settlement Agreement does not improperly

26   discriminate between any segments of the class.     All Non-Exempt
27   Wage Statement Class Members and Sick Pay Class Members are

28   entitled to monetary relief in proportion to the number of
                                      14
1    compensable workweeks they spent working for defendants, and all

2    Former Employee Sub-Class are equally entitled to monetary relief

3    based on the fact that they are entitled to waiting time

4    penalties.   (See Settlement Agreement ¶ 32; Baysinger Decl. ¶¶

5    48-55.)   No class members have objected to the parties’ workweek

6    calculations.   (Mitzner Decl. ¶¶ 10-13.)

7              While the Settlement Agreement allows plaintiff to seek

8    an incentive award of $2,500 (Settlement Agreement ¶ 16),

9    plaintiff has submitted additional evidence documenting her time

10   and effort spent on this case, which, as discussed further below,

11   in Section E, has satisfied the court that her additional

12   compensation above other class members is justified.     See Hudson,

13   2020 WL 2467060, at *9.    The court therefore finds that the

14   Settlement Agreement treats class members equitably.     See Fed. R.

15   Civ. P. 23(e)(D).

16             5.    Remaining Hanlon Factors

17             In addition to the Hanlon factors already considered as

18   part of the court’s analysis under Rule 23(e)(A)-(D), the court

19   must also take into account “the extent of the discovery

20   completed . . . the presence of government participation, and the
21   reaction of class members to the proposed settlement.”       Hanlon,

22   150 F.3d at 1026

23             Through formal and informal discovery, defendants

24   provided a substantial amount of information that appears to have

25   allowed the parties to adequately assess the value of plaintiff’s

26   and the class’ claims.    (See Baysinger Decl. ¶¶ 27-29. )
27   Defendants provided plaintiff with data that showed the

28   approximate size of each sub-class, the number of wage statements
                                      15
1    issued, the number of pay periods in the PAGA period, hundreds of

2    pages of documents related to defendants’ policies, practices,

3    and procedures, as well as more than 150,000 line items of

4    payroll data relating to 685 individuals between September 25,

5    2015 and August 7, 2020.    (Id.)    This factor weighs in favor of

6    final approval of the settlement.

7                The seventh Hanlon factor, pertaining to government

8    participation, also weighs in favor of approval.       Hanlon, 150

9    F.3d at 1026.    Under PAGA, “[t]he proposed settlement [must be]

10   submitted to the [LWDA] at the same time that it is submitted to

11   the court.”     Cal. Lab. Code § 2669(k)(2).   Here, plaintiff’s

12   counsel provided a copy of the proposed settlement agreement to

13   the LWDA on November 16, 2020.      (Baysinger Decl. ¶ 110.)   As of

14   the date of this Order, the LWDA has not sought to intervene or

15   otherwise objected to the PAGA settlement.      (See id. at ¶ 111.)

16   This factor therefore weights in favor of final approval of the

17   settlement.

18               The eighth Hanlon factor, the reaction of the class

19   members to the proposed settlement, also weighs in favor of final

20   approval.    See Hanlon, 150 F.3d at 1026.     No class members have
21   objected to or sought to opt out of the settlement.       See id.

22               The court therefore finds that the remaining Hanlon

23   factors weigh in favor of preliminary approval of the Settlement

24   Agreement.    See Ramirez, 2017 WL 3670794, at *3.

25               In sum, the four factors that the court must evaluate

26   under Rule 23(e) and the eight Hanlon factors, taken as a whole,
27   appear to weigh in favor of the settlement.      The court will

28   therefore grant final approval of the Settlement Agreement.
                                         16
1           C.   Attorneys’ Fees

2                Federal Rule of Civil Procedure 23(h) provides, “[i]n a

3    certified class action, the court may award reasonable attorney’s

4    fees and nontaxable costs that are authorized by law or by the

5    parties’ agreement.”    Fed. R. Civ. P. 23(h).   If a negotiated

6    class action settlement includes an award of attorneys’ fees,

7    that fee award must be evaluated in the overall context of the

8    settlement.    Knisley v. Network Assocs., 312 F.3d 1123, 1126 (9th

9    Cir. 2002); Monterrubio v. Best Buy Stores, L.P., 291 F.R.D. 443,

10   455 (E.D. Cal. 2013) (England, J.).    The court “ha[s] an

11   independent obligation to ensure that the award, like the

12   settlement itself, is reasonable, even if the parties have

13   already agreed to an amount.”    Bluetooth Headset, 654 F.3d at

14   941.

15               “Under the ‘common fund’ doctrine, ‘a litigant or a

16   lawyer who recovers a common fund for the benefit of persons

17   other than himself or his client is entitled to a reasonable

18   [attorneys’] fee from the fund as a whole.’”     Staton v. Boeing

19   Co., 327 F.3d 938, 969 (9th Cir. 2003) (quoting Boeing Co. v. Van

20   Gemert, 444 U.S. 472, 478 (1980)).    In common fund cases, the
21   district court has discretion to determine the amount of

22   attorneys’ fees to be drawn from the fund by employing either the

23   percentage method or the lodestar method.     Id.   The court may

24   also use one method as a “cross-check[ ]” upon the other method.

25   See Bluetooth Headset, 654 F.3d at 944.

26               As part of the settlement, the parties agreed to an
27   award of attorneys’ fees of $137,000, which constitutes 33% of

28   the MSA.    (Settlement Agreement ¶ 16(v).)   Once attorneys’ fees
                                      17
1    and costs, the plaintiff’s service award, the PAGA allocation,

2    and the estimated costs of settlement have been distributed, an

3    estimated Net Settlement Amount of approximately $243,900 will be

4    distributed to the members of the settlement classes.   This works

5    out to an average net share of $835.50 for each Former Employee

6    Sub-Class Member, $49.90 for each Sick Pay Class Member, and

7    $259.00 for each Non-Exempt Wage Statement Class Member.

8    (Settlement Agreement ¶ 32; Mitzner Decl. ¶¶ 16-19; Baysinger

9    Decl. ¶ 69.)   Counsel represents that this award represents a

10   “substantial” result for the class that will bring meaningful

11   relief.   (Mot. for Attorneys’ Fees and Costs at 9 (Docket No. 40-

12   1); Baysinger Decl. ¶ 46.)   A review of wage and hour class

13   action settlements in this district confirms that this appears to

14   be a favorable recovery for class members that will be available

15   without further delay.   See, e.g., Cooley v. Indian River Transp.

16   Co., No. 1:18-cv-00491 WBS, 2019 WL 2077029 (E.D. Cal. May 10,

17   2019) (finding that $450.14 recovery per truck driver class

18   member was a “favorable” result); Ontiveros v. Zamora, No. 2:08-

19   cv-00567 WBS DAD, 2014 WL 3057506 (E.D. Cal. July 7, 2014)

20   (observing that an average recovery of $6,000 was “a generous
21   amount” and citing cases approving lower per-class-member

22   averages $601.91 and $1,000.00).

23             Like other complex wage and hour class actions, this

24   case presented both counsel and the class with a risk of no

25   recovery at all.   (Baysinger Decl. ¶ 93.)   Plaintiff’s counsel

26   represents that, because her firm works on contingency, it
27   sometimes recovers very little to nothing at all, even for cases

28   that may be meritorious, and that the potential costs that must
                                     18
1    be expended in such cases are often substantial.    (See id.)

2    Where counsel do succeed in vindicating statutory and employment

3    rights on behalf of a class of employees, they depend on

4    recovering a reasonable percentage-of-the-fund fee award to

5    enable them to take on similar risks in future cases.    (See id.)

6    Plaintiff’s counsel argues that, in light of the strong result

7    and substantial risk taken in this case, a 33% fee, as requested

8    here, is reasonable.

9                The Ninth Circuit has established 25% of the fund as

10   the “benchmark” award that should be given in common fund cases.

11   Six (6) Mexican Workers v. Ariz. Citrus Growers, 904 F.2d 1301,

12   1311 (9th Cir. 1990).    As this court recently noted, “a review of

13   California cases . . . reveals that courts usually award

14   attorneys’ fees in the 30-40% range in wage and hour class

15   actions that result in recovery of a common fun[d] under $10

16   million.”   Watson v. Tennant Co., No. 2:18-cv-02462 WBS DB, 2020

17   WL 5502318, at *7 (E.D. Cal. Sep. 11, 2020) (awarding 33.33% of

18   settlement fund); see also Osegueda v. N. Cal. Inalliance, No.

19   18-cv-00835 WBS EFB, 2020 WL 4194055, at *16 (E.D. Cal. July 21,

20   2020) (same); Cooley, 2019 WL 2077029, at *20 (fee award of 33%
21   of the common fund in class action alleging missed meal and rest

22   breaks for class of truck drivers).    Given that the requested fee

23   is in line with amounts the Ninth Circuit has indicated are

24   reasonable in common fund cases totaling less than $10 million,

25   the court agrees that plaintiff’s counsel’s requested percentage

26   of the common fund is reasonable, especially when viewed in light
27   of the recovery obtained on behalf of class members and the risks

28   undertaken by plaintiff’s counsel in this case.
                                      19
1               A “lodestar-multiplier” cross-check confirms the

2    reasonableness of the requested award.     Plaintiff’s counsel has

3    calculated a lodestar figure in this case of $165,107.45.4      (See

4    Baysinger Decl. ¶ 99.)   According to contemporaneous billing logs

5    kept by plaintiff’s counsel, attorneys at her firm have, over the

6    span of almost two and a half years, dedicated 220.65 hours of

7    work to this case.5   (Id. at ¶¶ 97-99.)   The firm is highly

8    specialized in wage and hour matters and class action cases, and

9    the firm’s hourly rates have been approved by a number of federal

10   and state courts in California.   (Id. at ¶¶ 98; 104-108.)

11              Based on plaintiff’s counsel’s calculated lodestar

12   figure, plaintiff seeks a lodestar multiplier of approximately

13   0.83--in other words, plaintiff’s counsel seeks less than the

14   lodestar cross-check would indicate she and her firm are entitled

15   to.   In class actions, “[m]ultipliers can range from 2 to 4 or

16   even higher.”   Wershba v. Apple Computer, Inc., 91 Cal. App. 4th

17   224, 255 (2001).6   “Indeed, ‘courts have routinely enhanced the

18   lodestar to reflect the risk of non-payment in common fund

19   cases.’”   Vizcaino, 290 F.3d at 1051 (approving fee award where

20   lodestar cross-check resulted in multiplier of 3.65); see also
21   id. at 1052 n.6, appx. (collecting cases and finding that risk

22
           4   The court expresses no opinion as to the proper
23   lodestar amount in this case.

24         5   The firm’s hourly rate for partners is $759 per hour.
     (Baysinger Decl. ¶ 99.) The hourly rate for associates is $368
25   per hour. (Id.)
26         6   Federal courts incorporate California state law on
27   deciding an appropriate multiplier when the claims are brought
     under California state law. Vizcaino v. Microsoft Corp., 290
28   F.3d 1043, 1047 (9th Cir. 2002).
                                     20
1    multiplier fell between 1.0 and 4.0 in 83% of cases); In re

2    NASDAQ Market-Makers Antitrust Litig., 187 F.R.D. 465, 489

3    (S.D.N.Y. 1998) (awarding 3.97 multiplier and observing that

4    “[i]n recent years multipliers of between 3 and 4.5 have become

5    more common”).

6              Factors considered in determining the appropriate

7    lodestar multiplier generally include: (1) the risks presented by

8    the contingent nature of the case; (2) the difficulty of the

9    questions involved and the skill requisite to perform the legal

10   service properly; (3) the nature of the opposition; (4) the

11   preclusion of other employment by the attorney from accepting the

12   case; and (5) the result obtained.   Ketchum v. Moses, 24 Cal. 4th

13   1122, 1132 (Cal. 2001); Graham v. DaimlerChrysler Corp., 34 Cal.

14   4th 553, 582 (Cal. 2004); Serrano v. Priest, 20 Cal.3d 25, 48-49

15   (Cal. 1977).   Given the risks undertaken by plaintiff’s counsel,

16   the defenses likely to be raised by defendant, the strong result

17   for the class, and the fact that courts routinely approve fee

18   awards corresponding with a lodestar of well over 1.0, the court

19   finds that a multiplier of 0.83 is justified this case.   See

20   Johnson v. Fujitsu Tech. & Bus. of Am., Inc., No. 16-cv-03698-NC,
21   2018 U.S. Dist. LEXIS 80219, at *20 (N.D. Cal. May 11, 2018)

22   (finding multiplier of 4.37 to be reasonable); In re NCAA Ath.

23   Grant-In-Aid Cap Antitrust Litig., 2017 U.S. Dist. LEXIS 201108,

24   at *21 (N.D. Cal. Dec. 6, 2017) (finding multiplier of 3.66 to be

25   “well within the range of awards in other cases.”).

26             Accordingly, the court finds the requested fees to be
27   reasonable and will approve counsel’s motion for attorneys’ fees.

28        D.   Costs
                                     21
1                 “There is no doubt that an attorney who has created a

2    common fund for the benefit of the class is entitled to

3    reimbursement of reasonable litigation expenses from that fund.”

4    In re Heritage Bond Litig., Civ. No. 02-1475, 2005 WL 1594403, at

5    *23 (C.D. Cal. June 10, 2005).      The appropriate analysis is

6    whether the particular costs are of the type billed by attorneys

7    to paying clients in the marketplace.       Harris v. Marhoefer, 24

8    F.3d 16, 19 (9th Cir. 1994).     “Thus, [reimbursement of]

9    reasonable expenses, though greater than taxable costs, may be

10   proper.”     Id. at 20.

11                Here, the parties agreed that plaintiff’s counsel shall

12   be entitled to recover reasonable litigation costs, not to exceed

13   $7,500.      (Settlement Agreement ¶ 16(iv).)   Counsel states that

14   her firm has incurred expenses and costs to date in the amount of

15   $7,618.17.     (Baysinger Decl. ¶ 103.)     These expenses include

16   filing fees, copy/mailing costs, mediation fees, and expert fees.

17   (Id.)    The court finds that these are reasonable litigation

18   expenses, see Heritage, 2005 WL 1594403, at *23, and will

19   therefore grant class counsel’s request for costs up to the

20   amount authorized by the Settlement Agreement, $7,500.
21           E.   Representative Service Award

22                “Incentive awards are fairly typical in class action

23   cases.”      Rodriguez, 563 F.3d at 958.    “[They] are intended to

24   compensate class representatives for work done on behalf of the

25   class, to make up for financial or reputational risk undertaken

26   in bringing the action, and, sometimes, to recognize their
27   willingness to act as a private attorney general.”        Id. at 958-

28   59.
                                        22
1              Nevertheless, the Ninth Circuit has cautioned that

2    “district courts must be vigilant in scrutinizing all incentive

3    awards to determine whether they destroy the adequacy of the

4    class representatives . . . .”     Radcliffe v. Experian Info.

5    Solutions, Inc., 715 F.3d 1157, 1164 (9th Cir. 2013).     In

6    assessing the reasonableness of incentive payments, the court

7    should consider “the actions the plaintiff has taken to protect

8    the interests of the class, the degree to which the class has

9    benefitted from those actions” and “the amount of time and effort

10   the plaintiff expended in pursuing the litigation.”     Staton, 327

11   F.3d at 977 (citation omitted).     The court must balance “the

12   number of named plaintiffs receiving incentive payments, the

13   proportion of the payments relative to the settlement amount, and

14   the size of each payment.”   Id.

15             In the Ninth Circuit, an incentive award of $5,000 is

16   presumptively reasonable.    Davis v. Brown Shoe Co., Inc., No.

17   1:13-01211 LJO BAM, 2015 WL 6697929, at *11 (E.D. Cal. Nov. 3,

18   2015) (citing Harris v. Vector Marketing Corp., No. C-08-5198

19   EMC, 2012 WL 381202, at *7 (N.D. Cal. Feb. 6, 2012) (collecting

20   cases).   The single named plaintiff, Angela Flores, seeks an
21   incentive payment of $2,500.   (Baysinger Decl. ¶ 90.)    Flores

22   represents that she has devoted significant time and resources to

23   the case over a period of three years.     (Decl. of Angela Flores

24   (“Flores Decl.”) ¶¶ 13-17 (Docket No. 39-3).)     As set forth in

25   her declaration, Flores provided information and assisted counsel

26   in preparing the complaint and responding to discovery.     (Id. at
27   ¶¶ 12-13.)   She participated in a number of phone calls to

28   discuss the class’ claims and litigation strategy, and
                                        23
1    participated in the August 31, 2020 mediation via Zoom.       (Id.)

2    These efforts by Flores support awarding her with an incentive

3    payment.    See Staton, 327 F.3d at 977.

4                Flores also states that she has participated in this

5    litigation as class representative despite the attendant risks to

6    her finances and reputation.    Both Flores and her counsel

7    represent that a Google search of “Flores” and “Dart” results in

8    this lawsuit being listed on the first page.    (Flores Decl. ¶ 15;

9    Baysinger Decl. ¶ 90.)    Future potential employers need only

10   search for Flores and her former employer’s name to learn that

11   she has pursued wage and hour claims against her former employer.

12   (See id.)   Flores further declares that she was aware that, had

13   this case not settled and had she not prevailed in this suit, she

14   could have been responsible for defendants’ litigation costs,

15   which likely would have exceeded $25,000.    (See Flores Decl.

16   ¶ 16.)   The court finds that these risks were real and

17   substantial, and further warrant awarding an incentive payment to

18   Flores for her participation as class representative.     See

19   Staton, 327 F.3d at 977.

20               This conclusion is not altered by the fact that Flores
21   has also separately settled her own claims against defendants for

22   sexual harassment, retaliation, and failure to prevent harassment

23   and discrimination under the California Fair Employment and

24   Housing Act (“FEHA”).    Though the existence of separate FEHA

25   claims against defendants means that Flores would have been

26   required to put her name on a lawsuit against her former employer
27   regardless of whether she acted as class representative, a class

28   action alleging systemic wage and hour violations necessarily
                                      24
1    involves a widespread notice campaign that is designed to bring

2    additional attention to the claims at issue.   Accordingly, the

3    decision to act as a named plaintiff in a class action carries

4    risks to one’s reputation and future employment prospects that

5    are distinct from those associated with an individual FEHA case.

6    The court therefore finds that awarding Flores with a service

7    payment in this case would still act to incentivize class members

8    to act as named plaintiffs in future class actions, even if those

9    class members have separate, individual claims against their

10   employer.   See Staton, 327 F.3d at 977.

11               The court will therefore authorize payment of a $2,500

12   service award.

13   II.   Conclusion

14               Based on the foregoing, the court will grant final

15   certification of the settlement class and will approve the

16   settlement set forth in the settlement agreement as fair,

17   reasonable, and adequate.    The settlement agreement shall be

18   binding upon all participating class members who did not exclude

19   themselves.

20               IT IS THEREFORE ORDERED that plaintiff’s unopposed
21   motions for final approval of the parties’ class action

22   settlement and attorneys’ fees, costs, and a class representative

23   service payment (Docket Nos. 39-40) be, and the same hereby are,

24   GRANTED.

25               IT IS FURTHER ORDERED THAT:

26               (1) Solely for the purpose of this settlement, and
27   pursuant to Federal Rule of Civil Procedure 23, the court hereby

28   certifies the following class:
                                      25
1                   (a) all current and non-exempt California

2    employees of defendants who were eligible for and used paid sick

3    leave during a workweek when he/she also earned shift

4    differentials, non-discretionary bonuses, commissions, or other

5    remuneration between January 11, 2015 and November 30, 2020 (the

6    “Sick Pay Class”);

7                   (b) all Sick Pay Class Members who separated from

8    employment at any time between January 11, 2016 and November 30,

9    2020, and who did not participate in the class action settlement

10   in Alvarado v. Dart Container Corp., Riverside County Superior

11   Court Case No. RIC1211707 (“Former Employee Sub-Class”); and

12                  (c) all current and former hourly, nonexempt

13   California employees of defendants who received a wage statement

14   between January 11, 2018 and November 30, 2020, and did not

15   participate in the class action settlement in Alvarado v. Dart

16   Container Corp., Riverside County Superior Court Case No.

17   RIC1211707 (“Non-Exempt Wage Statement Class”);

18            (2) The court appoints the named plaintiff Angela

19   Flores as class representative and finds that she meets the

20   requirements of Rule 23;
21            (3) The court appoints law firm of Mayall Hurley P.C.,

22   by and through Jenny D. Basinger and Robert J. Wasserman, as

23   class counsel and finds that it meets the requirements of Rule

24   23;

25            (4) The Settlement Agreement’s plan for class notice is

26   the best notice practicable under the circumstances and satisfies
27   the requirements of due process and Rule 23.   The plan is

28   approved and adopted. The notice to the class complies with Rule
                                    26
1    23(c)(2) and Rule 23(e) and is approved and adopted;

2             (5) The court finds that the parties and their counsel

3    took appropriate efforts to locate and inform all class members

4    of the settlement.   Given that no class member filed an objection

5    to the settlement, the court finds that no additional notice to

6    the class is necessary;

7             (6) As of the date of the entry of this order,

8    plaintiff and all class members who have not timely opted out of

9    this settlement herby do and shall be deemed to have fully,

10   finally, and forever released, settled, compromised,

11   relinquished, and discharged defendants of and from any and all

12   settled claims, pursuant to the release provisions stated in the

13   parties’ settlement agreement;

14            (7) Plaintiff’s counsel is entitled to fees in the

15   amount of $137,000, and litigation costs in the amount of $7,500;

16            (8) Phoenix Settlement Administrators is entitled to

17   administration costs in the amount of $8,850;

18            (9)   Plaintiff Angela Flores is entitled to an

19   inventive award in the amount of $2,500;

20            (10) $11,250 from the gross settlement amount shall be
21   paid to the California Labor and Workforce Development Agency in

22   satisfaction of defendants’ alleged penalties under the Labor

23   Code Private Attorneys General Act;

24            (11) The remaining settlement funds shall be paid to

25   participating class members in accordance with the terms of the

26   Settlement Agreement; and
27            (12) This action is dismissed with prejudice.     However,

28   without affecting the finality of this Order, the court shall
                                      27
1    retain continuing jurisdiction over the interpretation,

2    implementation, and enforcement of the Settlement Agreement with

3    respect to all parties to this action and their counsel of

4    record.

5               The clerk is instructed to enter judgment accordingly.

6    Dated:    May 17, 2021

7

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                     28
